
	
		I
		112th CONGRESS
		1st Session
		H. R. 2690
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 40, United States Code, to direct the
		  Inspector General of the Department of Transportation to conduct an annual
		  independent financial audit of the Union Station Redevelopment Corporation, and
		  for other purposes.
	
	
		1.Union Station Redevelopment
			 Corporation
			(a)Annual financial
			 auditSubchapter I of chapter
			 69 of title 40, United States Code, is amended by adding at the end the
			 following:
				
					6911.Annual
				financial audit of Union Station Redevelopment Corporation
						(a)In
				generalThe Inspector General
				of the Department of Transportation shall conduct an annual audit of the
				financial statements of the Union Station Redevelopment Corporation.
						(b)Reports to
				CongressThe Inspector General shall transmit to Congress an
				annual report containing the results of the most recent audit conducted under
				subsection
				(a).
						.
			(b)Clerical
			 amendmentThe analysis for such subchapter is amended by adding
			 at the end the following:
				
					
						6911. Annual financial audit of Union Station Redevelopment
				Corporation.
					
					.
			
